Case 0:19-cv-61240-RS Document 59 Entered on FLSD Docket 12/02/2020 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-61240-CIV-SMITH

 MELVIS CHRISTOPHER, et al.,

         Plaintiffs,
 v.

 RESIDENTIAL REALTY SERVICES CORP.,

       Defendant.
 _______________________________________/

      ORDER AFFIRMING SUPPLEMENTAL REPORT AND RECOMMENDATION
         This matter is before the Court on Magistrate Judge Alicia O. Valle’s Supplemental Report

 and Recommendation to District Judge [DE 58]. The parties have not filed objections. Upon

 careful consideration, it is

         ORDERED that the Supplemental Report and Recommendation [DE 58] is AFFIRMED

 AND ADOPTED:

             1. Plaintiffs’ acceptance of Defendant’s Offers of Judgment (see DE 49 & 50) is

 APPROVED;

             2. Pursuant to Federal Rule of Civil Procedure 68, the Court will enter separate

 judgment.

             3. The Court RESERVES jurisdiction to award attorney’s fees and costs. The motion

 for attorney’s fees and costs shall be filed no later than December 9, 2020.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 2nd day of December, 2020.
